  l·
<1-    11o
               '..:;.'"'
             AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!        I cl
                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 198'7)
                                                v.

                                     Agustin Garcia-Camacho                                Case Number: 3:19-mj-21733

                                                                                           Michael Edmund Burke
                                                                                           Defendant's Attorney

                                                                                                                             F~LED                               ..
             REGISTRATION NO. 84863298

             THE DEFENDANT:                                                                                                    APR 2 5 2019
              IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                     CLERK US DIS'tfilCT COURT
              D was found guilty to count(s)                                           .                          SOUTHU1N DI[; fRICT or CALIFORNIA
                                                                                                                                                      lj   UI T
                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                    Nature of Offense                                                             Count Number(s)
             8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

              D The defendant has been found not guilty on count(s)
                                                                                      ~-----------------~


              D Count( s)                                                                   dismissed on the motion of the United States.
                                    ~----------------~




                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             rf   TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

               IZl         Assessment: $10 WAIVED IZl Fine: WAIVED
               IZl         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the         defendant's possession at the time of arrest upon their deportation or removal.
                D          Court recommends defendant be deported/removed with relative,                          charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, April 25, 2019
                                                                                       Date oflmposition of Sentence
                                                                   -------
                                                                                       :Micfiae[]. Seng
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                        3: 19-mj-21733
